DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The translation of the Chinese office action is illegible due to the small size of the font scanned into the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Angew. Chem. Int. Ed. 2015, 54, 14701 –14705).
Considering claims 1, 2, 14 and 15, Lee discloses a method of electrochemical reduction of CO2 or CO3-2 (abstract) comprising: 	providing an electrochemical cell including an anode (Supporting Information page 2, second paragraph, 'using a lab-made H-type electrolytic cell ... Pt plate was used as the counter electrode'), and a cathode including Cu/Cu2O nanoparticles with Cu/Cu2O interfaces (page 14701, right column, second paragraph, Figs. 1a and 1b); 	introducing an aqueous medium into the cell, the aqueous medium including CO2 or CO3-2 (Supporting Information page 2, 3rd paragraph); and reducing the CO2 or CO3-2 by contacting the Cu/Cu2O particles with the aqueous medium while supplying electricity to the cell (page 14702, left column, 2nd paragraph and Fig. 2a).

Considering claims 6, 7, 19 and 20, Lee discloses the Cu/Cu2O particles have the atomic ratio of Cu:O of more than 10:1 (Supporting information pg 21 figure S14, showing that the particle is 59.86 at% Cu and 5.54 at% 0. Thus the Cu:O atomic ratio is about 10.8: 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1 and 14 above, and further in view of Wang et al. (ACS Nano 2016, 10, 4559−4564).
Considering claims 3 and 16, Lee does not disclose the Cu/Cu2O particles include 18-facet polyhedral Cu/Cu2O particles.
However, Wang teaches a method of electrochemical reduction of CO2 or CO3-2 (pg 4563 right column para 6, 'The electrochemical reduction reaction of CO2 was carried out') comprising: providing an electrochemical cell including an anode (pg 4563 right column para 6, 'platinum was used as the counter electrode'), and a cathode including Cu particles (pg 4563 right column para 6, 'Cu nanocrystal modified working electrodes were fabricated by depositing a hexane dispersion of Cu nanoparticles onto a glassy carbon electrode ... CV curves were recorded by scanning the potential from -0.7 V to -1.5 V') introducing a medium into the cell, the medium including CO2 or CO3-2 (pg 4563 right column para 6, 'The electrochemical reduction reaction of CO2 was carried out in a CO2- saturated 0.25 M K2CO3 solution'); and reducing the CO2 or CO3-2 by contacting the Cu particles with the medium while supplying electricity to the cell (pg 4563 right column para 6, 'CV curves were recorded by scanning the potential'; pg 4563 figure 7a-b, showing that the CO2 reduction reaction consumes electric current). Wang further teaches the Cu particles include 18-facet polyhedral Cu particles (pg 4561 left column para 1, 'With a short reaction time (t = 4 h), Cu NCs were slightly truncated at their edges ... When the reaction proceeded tot= 8 h (Figures 3b, S3), the coverage of {11 O} facets gradually increased due to the enlargement of {11 O} facets and the shrinkage of {100} facets'; pg 4560 figure 3b, the schematic diagram and TEM image revealing that the particles are shaped as chamfered cubes with 6 {100} facets and 12 {110} facets, for a total of 18 facets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by forming the Cu/Cu2O particles in the shape of 18-facet polyhedra, as taught by Wang, because Lee and Wang are both directed to copper electrocatalyst nanoparticles for CO2 reduction, and Lee uses particles displaying {111} and {100} facets (pg 14701 right column para 3,'The high-resolution TEM image (Figure 1) shows the lattice fringe spacings of ... the (111) and (200) facet directions of Cu2O, as well as the Cu (111) facet direction, respectively. Cu2OCI nanoparticles appear to be transformed into a crystallographic cuboctahedral shape'), and Wang teaches that the higher-energy {11 O} facets displayed by the 18-facet-polyhedron shape have better electrocatalytic activity than lower-energy {100} and {111} facets (pg 4560 left column para 2, 'Among the three basic facets of {100}, {111}, and {110}, {110} exhibits the lowest work function and the highest surface energy'; pg 4562 right column para 2, 'The enrichment of high-energy {110} facets makes the etched Cu nanocrystals active catalysts'; pg 4562 right column para 3 - pg 4563 left column para 1, 'Compared with the starting Cu NCs, both the etched nanocrystals exhibit much higher catalytic activities in the CO2 electroreduction reaction ... The current density of the Cu RDs increased with an increase in the ratio of {11 0} facets, since the Cu atoms on {11 0} can exhibit higher catalytic ability than that on {100} facets').

Considering claims 5 and 18, in the method of Lee as modified by Wang, Wang discloses the Cu/Cu2O particles include twelve (110) facets and six (100) facets (pg 4561 left column para 1, 'With a short reaction time (t = 4 h), Cu NCs were slightly truncated at their edges ... When the reaction proceeded tot= 8 h (Figures 3b, S3), the coverage of {110} facets gradually increased due to the enlargement of {110} facets and the shrinkage of {100} facets'; pg 4560 figure 3b, the schematic diagram and TEM image revealing that the particles are shaped as chamfered cubes with {100} facets at the cube faces, and {110} facets at the cube edges. A cube has 6 faces and 12 edges).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Sun et al. (CrystEngComm, 2012, 14, 40).
Considering claim 8, Lee does not teach preparing the Cu/Cu2O particles by: providing Cu2O crystals; and reacting the Cu2O crystals with a reducing agent at a predetermined temperature for a predetermined time to thereby form the Cu/Cu2O particles. Sun teaches a method comprising preparing Cu/Cu2O particles (main text page 2 left column para 2, 'A typical individual 26-facet Cu-Cu2O heterogeneous architecture is shown in Fig. 1d'; main text page 2, figure 1c-d, from which it can be seen that the Cu/Cu2O heterogeneous architecture takes the form of a particle) by: providing Cu2O crystals (Electronic Supplementary Information pg 1 para 1, 'Polyhedral 26-facet Cu2O particles were synthesized .. .'); and reacting the Cu2O crystals with a reducing agent at a predetermined temperature for a predetermined time (Electronic Supplementary Information pg 1 para 2 - pg 2 para 1, 'the as-obtained Cu2O templates (0.2 g) were added to pure water solution ... hydrazine hydrate .. , was added ... the reaction system was heated up to 60 deg C for 2 min') to thereby form the Cu/Cu2O particles (Electronic Supplementary Information pg 2 para 1, 'the obtainep particles were separated and cleaned ... dried ... the powder was taken for characterization'; main text pg 2 figure 1d, showing the Cu/Cu2O particle'). 
It would have been obvious to one of ordinary skill in the art to carry out the invention of Lee using particles synthesized according to the method of Sun, because Lee is directed to the use of Cu/Cu2O hybrid particles as electrocatalysts, and the Cu/Cu2O particles disclosed by Sun display high catalytic activity (main text page 3 left column para 1, 'the as-prepared Cu-Cu2O heterogeneous architectures show much better adsorption ability and photocatalytic degradation activity of the MO dye than those of the original 26-facet Cu2O architectures'; main text pg 3 figure 3, showing that the particles with rough surfaces and Cu-Cu2O interfaces on their facets degrade dye faster than those without).

Considering claim 9, in the method of Lee as modified by Sun, Sun discloses the reducing agent includes hydrazine hydrate; the predetermined temperature is 50-70 deg C; and the predetermined time is 1-10 minutes (main text pg 2 left column para 1, 'a proportion of Cu2O was reduced to Cu by hydrazine hydrate'; Electronic Supplementary Information pg 1 para 2 - pg 2 para 1, 'the as obtained Cu2O templates (0.2 g) were added to pure water solution ... hydrazine hydrate ... was added ... the reaction system was heated up to 60 deg C for 2 min').

Considering claim 10, in the method of Lee as modified by Sun, Sun discloses the Cu2O crystals are provided by: forming a solution including a copper ion contributor dissolved in a solvent (Electronic Supplementary Information pg 1 para 1, 'In a typical procedure, Cu(CH3COO)2 (2.9946 g) was dissolved in deionized water'); heating the solution to a temperature (Electronic Supplementary Information pg 1 para 1, '70 deg C'); adding a pH adjuster to the solution (Electronic Supplementary Information pg 1 para 1, 'a sodium hydroxide solution ... was added dropwise'); adding a reducing agent to the solution to thereby form a reaction mixture (Electronic Supplementary Information pg 1 para 1, 'reduction of Cu2+ ... with D-(+)-glucose ... D-(+)-glucose powder (0.6 g) was added into the dark precursor'); and reacting the reaction mixture at the temperature to thereby precipitate the Cu2O crystals from the reaction mixture (Electronic Supplementary Information pg 1 para 1, 'constant stirring for another 20 min at 70 deg C. These Cu2O precipitates were separated by centrifugation'). Sun does not teach the temperature is from 55-65 deg C, nor the pH is from 2-12. it would have been obvious to one of ordinary skill in the art to vary the temperature and pH of the reaction, as a matter of routine experimentation.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Wang et al. as applied to claims 3 and 16 above, and further in view of Sun et al. (CrystEngComm, 2012, 14, 40).
Considering claims 4 and 17, Lee and Wang do not teach facets of the Cu/Cu2O particles
have rough surfaces and include the Cu/Cu2O interfaces. Sun teaches Cu/Cu2O particles (main text page 2, figure 1 c-d and associated caption, 'polyhedral 26-facet Cu-Cu2O heterogeneous architectures'), wherein facets of the Cu/Cu2O particles have rough surfaces and include the Cu/Cu2O interfaces (main text page 1 right column para 3, 'facet-selective growth of low-cost metal Cu nanoparticles on {111} facets of polyhedral 26-facet Cu2O architectures (Cu-Cu2O heterogeneous architectures)'; main text page 2 left column para 2, 'A typical individual 26-facet Cu-Cu2O heterogeneous architecture is shown in Fig. 1d, which obviously shows that the formation of selectively rough and smooth surfaces can be successfully achieved'; main text page 2, figure 1c-d, from which it can be seen that certain facets of the Cu/Cu2O particles have rough surfaces and include the Cu/Cu2O interfaces). 
It would have been obvious to one of ordinary skill in the art to modify the particles in the invention of Lee and Wang, by incorporating from Sun the feature of facets having rough surfaces and including Cu-Cu2O interfaces, because Lee and Wang are directed to using the particles as catalysts, and Sun teaches that those particles whose facets have rough surfaces and Cu-Cu2O interfaces exhibit higher catalytic activity than particles lacking this feature (main text page 3 left column para 1, 'the as-prepared Cu-Cu2O heterogeneous architectures show much better adsorption ability and photocatalytic degradation activity of the MO dye than those of the original 26-facet Cu2O architectures'; main text pg 3 figure 3, showing that the particles with rough surfaces and Cu-Cu2O interfaces on their facets degrade dye faster than those without).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Sun et al. as applied to claim 1 above, and further in view of Huang et al. (J. Am. Chem. Soc. 2012, 134, 1261–1267).
Considering claim 11, Lee and Sun do not teach the Cu2O crystals include 18-facet polyhedral particles. Huang teaches a method comprising providing Cu2O crystals (pg 1262 left column para 3, 'For the synthesis of Cu2O nanocrystals'), wherein the Cu2O crystals are provided by: forming a solution including a copper ion contributor dissolved in a solvent (pg 1262 left column para 3, '0.1M CuC12 solution'); heating the solution to a temperature (pg 1262 left column para 3, 'The sample vials were
placed in a water bath set at 32 - 34 deg C'); adding a pH adjuster to the solution (pg 1262 left column para 3, '0.18 ml of 1.0M NaOH solution was introduced'), wherein the solution has a pH of from 2-12 (pg 1262 right column para 1, 'The solution pH ... from 10. 70 ... to ... 5.35'); adding a reducing agent to the solution to thereby form a reaction mixture (pg 1262 left column para 3, 'Finally, ... 0.1 M NH2OH •
HCI were quickly injected'); and reacting the reaction mixture at the temperature to thereby precipitate the Cu2O crystals from the reaction mixture (pg 1262 left column para 3, 'The solutions were kept in the water bath for 1 h for nanocrystal grow1h and centrifuged'), wherein the Cu2O crystals include 18-facet polyhedral particles (pg 1262 right column para 1, 'By progressively increasing the volumes of NH2OH3
HCI added, cubes, face-raised cubes, edge- and corner-truncated octahedra, all-corner-truncated rhombic dodecahedra, {100)-truncated rhombic dodecahedra, and finally rhombic dodecahedra were synthesized ... Each {100}-truncated rhombic dodecahedron has six square {100} faces in addition to twelve {110) facets'). It would have been obvious to one of ordinary skill in the art to modify the invention of Lee and Sun, by modifying the proportion of reducing as taught by Huang in order to obtain 18-facet particles (aka '{100)-truncated rhombic dodecahedra' in the parlance of Huang) rather than the  26-facet particles of Sun (aka 'edge- and corner-truncated octahedra' in the parlance of Huang), because Lee is directed to a catalyst application, and Huang teaches that the 18-facet particle has more catalytically active {11 O} facet area than the 26-facet particle. 

Considering claim 12, Neither Sun nor and Huang teaches the Cu2O crystals have an average particle size of 0.8 microns (Sun teaches particles larger than 0.8 microns (main text pg 2 figure 1 ). Huang teaches particles smaller than 0.8 microns (pg 1263 right column para 2, '{100}-truncated rhombic dodecahedra ... have sizes of 200-300 nm')). 
It would have been obvious to one of ordinary skill in the art, when combining the Cu2O crystal synthesis methods of Sun and Huang into the invention of Lee, to form particles with a target particle size in between the particle size of Sun (Sun, main text pg 2 figure 1, showing particles with an average size of about 5-6 microns) and the particle size of Huang (pg 1263 right column para 2, '{100}truncated
rhombic dodecahedra ... have sizes of 200-300 nm'), by varying the temperature and reaction time of the Cu2O crystallization reaction as a matter of routine experimentation. 

Regarding claim 13, Sun and Huang further teach the Cu2O crystals have twelve (110) facets and six (100) facets (Sun, main text pg 2 left column para 2, 'Fig. 1b displays a typical individual Cu2O particle, ... with three pairs of {100} facets, ... and six pairs of {110} facets'; Huang, pg 1262 right column para 2, 'Each {100}-truncated rhombic dodecahedron has six square {100} faces in addition to twelve {110} facets').

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794